SUMMARY ORDER
Defendants Virgil Rivers, Robertino Vasquez, and Edward Copeland appeal their convictions, after jury trials, of various crimes arising out of their commission of an armed bank robbery on September 29, 2003. We assume the parties’ familiarity with the facts, the issues on appeal and the procedural history.
We conclude first that the District Court did not abuse its discretion in admitting at the trial of defendants Rivers and Copeland, pursuant to Fed.R.Evid. 404(b), evidence concerning a 1974 armed robbery committed by Rivers and Copeland and a 1992 armed robbery committed by Rivers. Next, we determine that there was an adequate factual basis for the Pinkerton charge given by the District Court at the trial of Rivers and Copeland, and that the charge, as clarified by the District Court, contained no legal error. We also determine that the District Court did not abuse its discretion in denying Rivers’s request for new counsel prior to trial. Finally, we conclude that comments by the prosecutor and the District Court during summation in defendant. Vasquez’s trial did not deprive Vasquez of a fair trial.
We have considered all of defendants’ arguments on appeal and find them to be without merit. Accordingly, we hereby AFFIRM the judgment of the District Court.